PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/869,028
Filing Date: 29 Sep 2015
Appellant(s): Byoung-Hoon et al.



__________________
Puja S. Detjen (REG.NO. 72,311)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 09, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 21, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The Appellant argues, see Page 10 states, “a person of ordinary skill in the art would not be able to combine the cited references in such a way to arrive at the claimed subject matter” Further, the Appellant argues, see Page 10 states ("transmit a plurality of pilot transmissions for a plurality of transmit antennas using a code-based 
multiplexing scheme, wherein the code-based multiplexing scheme comprises frequency domain code division multiplexing (FD-CDM)" and "transmit [ting] a plurality of data transmissions for the plurality of transmit antennas using a frequency-based
multiplexing scheme different from the code-based multiplexing scheme used to generate the plurality of pilot transmission, wherein the frequency-based multiplexing scheme comprises single-carrier frequency division multiplexing (SC-FDM)" as recited in claim 1 and similar features recited in claims 8, 10, and 12 are novel and non-obvious in view of the combination of Krishnan, Baum, and Palanki).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Krishnan teaches various pilot transmission schemes (see paragraph 30, 42, and 49) and data transmission schemes (see paragraph 30, 57, and 67). 
Paragraphs 30 discloses the pilot and data transmission schemes described herein may be used for various multi-antenna communication systems and with various multi-carrier modulation techniques. For clarity, these transmission schemes are specifically described for a multi-antenna system that utilizes orthogonal frequency division multiplexing (OFDM).
Based on the first limitation of independent claims “transmit a plurality of pilot transmissions for a plurality of transmit antennas using a code-based multiplexing scheme, wherein the code-based multiplexing scheme comprises frequency domain code division multiplexing (FD-CDM)", Examiner has interpreted this limitation as a pilot using (utilizing) a multiplexing scheme. (Emphasis is on “using” a design choice). 
Krishnan (see paragraphs 42 and 49) discloses two different pilot transmission schemes, which uses two different, subband multiplexing schemes-that is transmitter of Krishnan is configurable to at least produce two different pilot subband multiplexing. 
Further, examiner has interpreted that the a first pilot transmission scheme of Krishnan  uses first type of subband multiplexing and a second pilot transmission Krishnan uses a second type of subband multiplexing. 
 Additionally, on second  the limitation or independent claims "transmit a plurality of data transmissions for the plurality of transmit antennas using a frequency-based multiplexing scheme different from the code-based multiplexing scheme used to generate the plurality of pilot transmission, wherein the frequency-based multiplexing scheme comprises single-carrier frequency division multiplexing (SC-FDM)", Examiner has interpreted this limitation as a data transmission scheme using (utilizing) a different multiplexing scheme. (Emphasis is on “using” a design choice).
Krishnan (see paragraphs 57 and 67) discloses two different data transmission schemes, which uses two different, subband multiplexing schemes-that is transmitter of 
Further, examiner has interpreted that the a first data transmission scheme of Krishnan uses a first type of subband multiplexing and a second data transmission Krishnan uses a second type of subband multiplexing.  
Further, Krishnan (see paragraph 76) teaches pilot symbols and data symbols are multiplexed using time division multiplexing (TDM) or subband multiplexing. Accordingly, transmission station of Krishnan is capable of performing different multiplexing schemes. (Emphasis is on “using” a design choice).
Now turning to Applicant (see paragraphs 85-86) discloses in general, the transmitter station may achieve orthogonality between pilot and data using TDM, FDM (OFDM), etc. For TDM, the transmitter station may send pilot in some time intervals and send data in other time intervals. For FDM (OFDM), the transmitter station may send pilot on some subcarriers (subband) and send data on other subcarriers (subband). The transmitter station may achieve orthogonality between the pilot transmissions from the T transmit antennas using any of the multiplexing schemes described above. The transmitter station may send pilot from T transmit antennas using a first multiplexing scheme and may send data from the T antennas using a second multiplexing scheme. In general, the first multiplexing scheme may be the same as or different from the second multiplexing scheme. (Emphasis is on “in general” a design choice). This paragraph seems to suggest that the prior art has disclosed how data transmission scheme and pilot transmission scheme are designed. The main theme of the above paragraph in design of a transmitter is to maintain orthogonality between data 
Therefore, applicant and Krishnan inventions are similar in the scope and content of the prior art for the FDM (OFDM), the transmitter station may send (transmit) pilot on some subcarriers (subband) and send (transmit) data on other subcarriers (subband). Accordingly, it would have been obvious to the examiner to achieve orthogonality between the pilot transmissions from the T transmit antennas any of the multiplexing schemes described above can be used (see Krishnan: paragraph 86 “the Walsh-STTD scheme employs a combination of (1) STTD to achieve orthogonality in a pair of antennas and (2) Walsh diversity to achieve orthogonality across multiple pairs of antennas. The Walsh-STTD scheme may be used in systems with more than two antennas (e.g., 4, 6, 8, and so on) .
Differences between Applicant and Krishnan:  
Applicant transmission station uses a frequency domain code division multiplexing (FD-CDM) for a plurality of pilot transmissions and uses a single-carrier frequency division multiplexing (SC-FDM) for a plurality of data transmissions schemes. Notwithstanding, Applicant could have used any other multiplexing for both pilot transmission and data transmission.
Applicant (see paragraph 88) discloses  the first multiplexing scheme may be OFDM, and the second multiplexing scheme may be SC-FDM (e.g., IFDM or LFDM), TD-CDM, SDM, etc. The first multiplexing scheme may be SC-FDM (e.g., IFDM), and the second multiplexing scheme may be OFDM, TD-CDM, SDM, etc. The first multiplexing scheme may be FD-CDM, and the second multiplexing scheme may be may also be other combinations of multiplexing schemes. Accordingly, examiner obviously interprets that there is no any restrictions or constraints in selecting a particular multiplexing scheme to be applied for pilot transmission and data transmission schemes.
Krishnan does not explicitly teach FD-CDM used for the pilot transmission and SC-FDM used for data transmission.
However, Baum teaches a pilot transmission that can utilize next generation single-carrier based FDM (SC-FDM) architecture as single-carrier based transmission schemes with a much lower peak-to average power ratio than OFDM … and on top of the baseline transmission scheme, the architecture may also include the use of spreading techniques such as Code Division Multiplexing (OF-CDM) is interpreted as FD-CDM with one or two dimensional spreading, or simpler time and/or frequency division multiplexing/multiple access techniques, or a combination of these various techniques (see Baum: paragraph 21 ). 
Therefore, it would have been obvious to a person of ordinary skill to use the FDM (SC-FDM) architecture for pilot transmission  in order to retain a much lower peak-to- average power ratio (PAPR) than OFDM or to use FD-CDM for pilot transmission, if spreading techniques are design requirements (design choices).  
Krishnan and  Baum do not explicitly teach for data transmission a SC-FDM is used.
However, Palanki teaches single-carrier based FDMA (SC-FDM) may be applied on any of traffic data, signaling, pilot and code division multiplexing (CDM) may applied to any of traffic data, signaling, and pilot (see Palanki: paragraph 9 “Transmitter  may apply CDM pilot sent on subbands”). In addition, Palanki teaches different types of data (traffic data, signaling, pilot) may have different requirements (design choices) and may be transmitted in different manners, e.g., at different rates and different time intervals (see Palanki: paragraph 6).
Examiner respectfully submits that a person of ordinary skill in the art may obviously  combine teachings of Krishnan, Baum, and Palanki to transmit “a plurality of pilot transmissions for a plurality of transmit antennas using a code-based multiplexing scheme, wherein the code-based multiplexing scheme comprises frequency domain code division multiplexing (FD-CDM); and transmit a plurality of data transmissions for the plurality of transmit antennas using a frequency-based multiplexing scheme different from the code-based multiplexing scheme used to generate the plurality of pilot transmission, wherein the frequency-based multiplexing scheme comprises single-carrier frequency division multiplexing (SC-FDM)” since all three references deal with same different traffic data and pilot transmissions schemes wherein any types multiplexing is applicable to traffic data transmission and pilot transmission. Selection of multiplexing schemes for each traffic data transmission and pilot transmission is based on the different requirements of data types. Accordingly, for the reasons presented above, Examiner submits that claims 1, 8, 10, 12, 14, 16, 18, and 20, as well as respective dependent claims are not allowable over prior art of record.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        Conferees:

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415

                                                                                                                                                                                                        /NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.